            Case 1:20-cv-02771-LJL Document 28 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                11/16/2020
                                                                       :
JOHANNA GUAYPATIN,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2771 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
OLSHAN REALTY, LLC.,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties in this matter have reached a settlement in principle. Dkt. No. 22. The case
was brought pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. Under current
Second Circuit law, any settlement—including any proposed attorney’s fee award—must be
scrutinized by the Court to ensure that it is fair. See Fisher v. SD Protection Inc., 948 F.3d 593,
600 (2d. Cir. 2020); Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

         Accordingly, it is hereby ORDERED that, on or before November 30, 2020 at 5:00 p.m.,
the parties must submit to the Court a joint letter explaining the basis for the proposed settlement
and why it should be approved as fair and reasonable, with reference to the factors discussed in
Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). The letter should
address any confidentiality provisions, non-disparagement provisions, or releases in the proposed
settlement agreement. The letter should also address, if applicable, any incentive payments to
the plaintiff and any attorney’s fee award to plaintiff’s counsel (with documentation to support
the latter, if appropriate) consistent with the principles set forth in Fisher, 948 F.3d at 600. It is
not sufficient to state the proportion of the requested attorney’s fee to the overall settlement
amount. Rather, the reasonableness of attorney’s fees must be evaluated with reference to
“adequate documentation supporting the attorneys’ fees and costs,” which “should normally
[include] contemporaneous time records indicating, for each attorney, the date, the hours
expended, and the nature of the work done.” Id.; see Strauss v. Little Fish Corp., 2020 WL
4041511, at *9 (S.D.N.Y. July 17, 2020) (LJL) (discussing the requirements for adequately
justifying an attorney’s fee). Failure to provide the appropriate or sufficient documentation
could result in the Court rejecting the proposed fee award.

       The parties are directed to appear telephonically for a settlement approval hearing on
December 2, 2020 at 11:00 a.m. The parties are directed to dial (888) 251-2909 and use the
access code 2123101.

        SO ORDERED.
        Case 1:20-cv-02771-LJL Document 28 Filed 11/16/20 Page 2 of 2




Dated: November 16, 2020                  __________________________________
       New York, New York                            LEWIS J. LIMAN
                                                 United States District Judge




                                      2
